J-A26021-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

NEIL PAL

                            Appellant                 No. 207 MDA 2015


           Appeal from the Judgment of Sentence September 5, 2014
             in the Court of Common Pleas of Lackawanna County
               Criminal Division at No.: CP-35-CR-0002269-2013


BEFORE: FORD ELLIOTT, P.J.E., WECHT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED NOVEMBER 17, 2015

        Appellant, Neil Pal, appeals from the judgment of sentence imposed

after his conviction, following a jury trial, of murder of the first degree in

violation of 18 Pa.C.S.A. § 2502(a) and criminal conspiracy to commit

murder of the first degree in violation of 18 Pa.C.S.A. § 903(c). We affirm.

        We take the following facts and procedural history from the trial

court’s January 9, 2015 opinion and our own independent review of the

record.

        Appellant’s conviction stems from the shooting death of Frank Bonacci.

Appellant’s friend Jason Dominick and Bonacci were romantic rivals over Keri

Tucker, Dominick’s on-again off-again girlfriend.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A26021-15



      The January 9, 2015 trial court opinion summarized the following

circumstantial and direct evidence, which was offered at trial:

            [Appellant] and Dominick were “best friends” since
      childhood, with [Appellant] operating as the “leader” and
      Dominick as the “follower” in their relationship. [Appellant] was
      well aware of the animus between Dominick and Bonacci,
      Dominick’s past effort to physically beat Bonacci, and his texted
      threat to “snuff him.” As evidenced by Dominick’s bizarre text
      messages to Keri Tucker within twenty-four hours of Bonacci’s
      murder,     Dominick     was    unraveling     emotionally    and
      psychologically because of his obsession with Ms. Tucker. Only
      Dominick’s close friend, [Appellant], was known to own or
      possess wad cutter bullets and handguns, including an
      unregistered .38 caliber handgun that [Appellant] acquired from
      Cameron Kashmer and which has never been located.

             A heavily intoxicated Bonacci was last seen alive in
      [Appellant’s] company as they walked past [Appellant’s] own
      vehicle to Bonacci’s Jeep after [Appellant] had arranged to
      isolate Bonacci in the company of [Appellant] and Dominick.
      [Appellant] provided the transportation to the secluded murder
      site, as documented by the University of Scranton surveillance
      videotape depicting Bonacci’s Jeep approaching the Step Falls
      access road. Twenty-seven minutes later, [Appellant] began
      contacting Maribeth Castaldi for a ride, and she retrieved
      [Appellant] and Dominick in close proximity to Step Falls. The
      wad cutter bullet removed from Bonacci’s head had the same
      lands and grooves measurements and cannelures characteristics
      as the discharged wad cutter projectiles discovered in
      [Appellant’s] garage. As the Commonwealth aptly notes, it
      would have been physically impossible for one person to place
      the fifty pound boulder on the accelerator of Bonacci’s vehicle
      and to shift the Jeep into gear while it was fully engaged,
      without being trapped in the rapidly descending Jeep or
      otherwise seriously injured. Finally, at the conclusion of his
      interrogation by Detective Pappas, [Appellant] admitted that the
      investigators had “a solid case” and “know what happened.”

            [Appellant’s] post-murder actions designed to deflect
      attention from him and to conceal the commission of the murder
      provide further evidence of his intent and state of mind.
      Immediately following the bloody murder of a purported close

                                     -2-
J-A26021-15


       friend, [Appellant] acted perfectly normal, tickled Sean Baress to
       awaken him, enjoyed a breakfast with friends, and even flirted
       with their waitress. Knowing full well that Bonacci was dead,
       [Appellant] placed calls to Bonacci’s cell phone, and posted non-
       private messages on Bonacci’s Facebook wall inquiring as to his
       whereabouts.     In his statements, text messages and social
       media communications with family and friends of Bonacci,
       [Appellant] feigned ignorance of Bonacci’s condition or location
       and acted as though Bonacci was still alive. [Appellant]
       attempted to perpetuate that ruse by attending Bonacci’s wake
       and participating in search parties for him.

(Trial Ct. Op., 1/09/15, at 30-31).

       On July 20, 2013, the Dunmore Police Department initiated a missing

person investigation for Bonacci. (See N.T. Trial, 6/11/14, at 39). On July

27, 2013, Bonacci’s body was found in the front passenger side of his Jeep

Liberty at the bottom of a ravine in the Step Falls area of Scranton,

Pennsylvania.      (See id.). Scranton Police Department detectives found a

large rock placed on the accelerator of Bonacci’s vehicle and tire acceleration

marks above the steep embankment. (See N.T. Trial, 6/10/14, at 220-22).

While autopsying Bonacci’s body, Gary Ross, M.D., retrieved a wad cutter

bullet from Bonacci’s left posterior neck, which Dr. Ross opined was fired

from a gun less than one inch from the wound. (See id. at 32, 38, 40). On

August 1, 2013, Appellant, and co-conspirator, Dominick, were arrested and

charged with the murder of Bonacci.1

____________________________________________


1
  Originally, Appellant was charged with three counts: criminal homicide,
criminal conspiracy to commit homicide, and accomplice liability to the
general count of homicide. At the Preliminary Hearing on October 11, 2013,
(Footnote Continued Next Page)


                                           -3-
J-A26021-15



        On December 2, 2013, Appellant filed an omnibus pretrial motion

seeking, among other things, a change of venue and individual voir dire.

The trial court denied Appellant’s request for a change of venue without

prejudice for Appellant to renew his request based on the responses of the

venire during selection reasoning that:

              Any determination as to whether the pre-trial publicity in
        this case prevents the selection of a fair and impartial jury can
        only be made based upon the prospective jurors’ responses
        during voir dire regarding their exposure to media reports, and
        their ability to set aside any preliminary opinions that they may
        have formed and still render a verdict based solely on the
        evidence....

(Trial Court Opinion, 3/14/14, at 41).

        Additionally, with respect to individual voir dire, the trial court decided

that:

               In accordance with Pa.R.Crim.P. 631(E)(2)(b), the
        prospective jurors will initially be examined collectively by the
        undersigned, with members of the venire thereafter being
        questioned individually depending upon their responses to earlier
        inquiries. Although the undersigned will take the lead in
        conducting the collective and individual examination of the
        prospective jurors, counsel for the Commonwealth and
        [Appellant] will be afforded the opportunity to pose questions to
        the jurors as well….

(Id. at 42-43)(citation omitted).



                       _______________________
(Footnote Continued)

the Commonwealth withdrew the first count, charging that Appellant had
fired the gun. (See N.T. Preliminary Hearing, 10/11/13, at 6).



                                            -4-
J-A26021-15



       Jury selection for Appellant’s trial commenced on June 2, 2013.

Throughout the jury selection process, prospective jurors were first

questioned collectively by the court, the prosecutor, and defense counsel,

and, based upon their responses, certain prospective jurors were thereafter

subject to individual voir dire. (See N.T. Trial, 6/02/13, at 7–110, 139–73).

       During   voir   dire,   ninety-eight   of   the   101   prospective   jurors

acknowledged that they had seen, heard, or read news reports or overhead

or participated in any conversations regarding Bonacci’s death and the arrest

of Appellant. (See id. at 14-15). Of these ninety-eight prospective jurors,

eighteen indicated that they had fixed opinions based on what they had

heard, seen, or read. (See id. at 16–19). The trial court dismissed these

prospective jurors for cause.       (See id. at 110-35).       An additional four

prospective jurors indicated that they had formed fixed opinions as to

Appellant’s guilt or innocence based on what they had heard, read, saw, or

talked about on social media in relation to the case. (See id. at 149–51).

These four prospective jurors were also stricken for cause. (See id. at 158-

59).

       After jury selection, the trial court denied the defense motion for a

change of venue or a change of venire reasoning that:

             Although some members of the panel did indicate that
       they were exposed to media reports and had formed fixed
       opinions based on those reports or conversations that they have
       had, they were excused from the panel and we did have more
       than enough jurors at the end of the day to select the panel. We
       have selected [twelve] principal jurors and four alternatives. We


                                       -5-
J-A26021-15


       had about ten extra jurors above and beyond that so, therefore,
       the motion for change of venue or change of venire will be
       denied.

(Id. at 195).

       On June 12, 2014, the jury found Appellant guilty of murder of

the first degree as an accomplice and guilty of criminal conspiracy to

commit murder of the first degree. (See N.T. Trial, 6/12/14, at 202–

03). On September 5, 2014, the trial court sentenced Appellant to life

imprisonment on Count 1, murder of the first degree, and to not less

than twenty nor more than forty years on Count 2, conspiracy to

commit murder of the first degree, to be served consecutively.

       Appellant filed a post-sentence motion on September 11, 2014,

and supplemental post-sentence motion on September 30, 2014. The

trial court conducted oral argument2 on the post-sentence motions on

November 26, 2014.

       Appellant timely filed his Rule 1925(b) statement on February 10,

2015.3 See Pa.R.A.P. 1925(b). On February 9, 2015, the trial court issued

an order in response to Appellant’s Rule 1925(b) statement which relied on

the memorandum and order dated January 9, 2015. See Pa.R.A.P. 1925(a).


____________________________________________


2
  A copy of the transcript of the November 26, 2014 oral argument was not
included in the certified record.
3
 Appellant’s 1925(b) statement was dated February 4, 2015 and filed and
docketed on February 10, 2015.



                                           -6-
J-A26021-15



      Appellant raises the following questions for our review:

      A.     Whether, in a Pennsylvania case of first impression, the
      trial court abused its discretion in refusing to grant a change of
      venue/venire in light of the inflammatory and widespread pretrial
      publicity in this case, particularly the social media including a
      Facebook page dedicated to the victim, which publicity was
      presumptively prejudicial to Appellant and because there was no
      “cooling off” period between the co-defendant’s trial–at which he
      falsely claimed Appellant was the actual shooter–and Appellant’s
      trial?

      B.     Whether, in a Pennsylvania case of first impression, the
      trial court abused its discretion in refusing to allow defense trial
      counsel to conduct individual voir dire of the prospective jurors
      privately, particularly in light of well-settled law mandating that
      voir dire on prejudice due to pretrial publicity must be done out
      of the presence of the other jurors and the pervasive and highly
      prejudicial social media attendant to this case, which was
      insufficiently explored with the prospective jurors during the
      limited voir dire?

      C.    Whether the evidence is insufficient as a matter of law to
      sustain the guilty verdicts of first-degree murder and criminal
      conspiracy or, alternatively, the verdicts are against the weight
      of the evidence because the Commonwealth failed to prove the
      essential elements of these crimes beyond a reasonable doubt
      given that mere presence at the scene of a crime alone is not
      enough to implicate a party in its commission?

      D.    Whether the trial court abused its discretion in refusing to
      preclude the admission of certain “bad acts” evidence against
      the Appellant at trial where the prejudicial impact of such
      evidence significantly outweighed any probative value?

(Appellant’s Brief, at 6-7) (most capitalization omitted).

      In his first issue, Appellant argues that the trial court erred in denying

Appellant’s motion for a change of venue or change of venire. (See id. at

16-17). He claims that the trial court should have found that social media

constituted pretrial publicity for purposes of a change of venue request, and


                                     -7-
J-A26021-15



that the social and conventional media coverage of this case was so

extensive, sustained, and pervasive, that it should have created a

presumption of prejudice. (See id.). We disagree.

     Our standard of review is well established:

           An application for a change of venue is addressed to the
     sound discretion of the trial court, which is in the best position to
     assess the community atmosphere and judge the necessity for a
     venue change, and its exercise of discretion will not be disturbed
     in the absence of an abuse of discretion. The mere existence of
     pretrial publicity does not warrant a presumption of prejudice. If
     pretrial publicity occurred, its nature and effect on the
     community must be considered.

Commonwealth v. Chambers, 685 A.2d 96, 103 (Pa. 1996), cert. denied,

522 U.S. 827 (1997) (citations omitted).

     Prejudice will be presumed if a defendant shows that the publicity “(1)

was sensational, inflammatory, and slanted toward conviction, rather than

factual and objective; (2) revealed the defendant’s prior criminal record, if

any, or referred to confessions, admissions or reenactments of the crime by

the defendant; or (3) derived from official police or prosecutorial reports.”

Commonwealth v. Tharp, 830 A.2d 519, 529 (Pa. 2003), cert. denied, 541

U.S. 1045 (2004) (citations omitted).        If a defendant can prove the

existence of one of these circumstances, a change of venue is still not

warranted unless “defendant also demonstrates that the pretrial publicity

was so extensive, sustained, and pervasive that the community must be

deemed to have been saturated with it, and that there was insufficient time




                                     -8-
J-A26021-15



between the publicity and the trial for any prejudice to have dissipated.” Id.

(citation omitted).

       Here, Appellant argues that the media coverage in newspapers,

television, internet media, relevant Facebook pages, and websites devoted

to the Bonacci murder was inflammatory, pervasive, and undeniably

prejudicial. (See Appellant’s Brief, at 18-19).               Appellant argues that in

addition to conventional media coverage of the murder and trial, the social

media     generated     by   the   victim’s    family4   in    particular    was   “highly

emotionally-charged, moving, sensationalistic, pervasive, accessible to and

accessed by literally thousands and thousands of viewers in the area,

slanted   toward     [Appellant’s]     conviction,   and      ultimately    presumptively

prejudicial to his right to a fair trial by a fair and impartial jury.”            (Id. at

21).

       The trial court denied Appellant’s motion for a change of venue holding

that he had not demonstrated that the conventional pre-trial news reports

caused actual prejudice or that the media coverage was presumptively

prejudicial because it was sensational, inflammatory and slanted toward

conviction. Furthermore, the trial court held that even if the media coverage

was found to be prejudicial, Appellant was not entitled to a change of venue


____________________________________________


4
  Appellant refers specifically to the website www.frankiesvoice.org and the
Facebook page www.Facebook.com/FrankiesVoice that Bonacci’s friends and
family created. (See Appellant’s Brief, at 19).



                                           -9-
J-A26021-15



because he cannot show that the prejudicial publicity saturated the

community, reasoning that “[l]ess than 22% of the jury panel stated that as

a result of the conventional and social media publicity, they had formed fixed

opinions about [Appellant’s] guilt or could not otherwise set aside that pre-

trial publicity.” (See Trial Ct. Op., 1/09/15, at 46; see id. at 43).

      Additionally, the trial court held that even if social media constituted

pretrial publicity for the purposes of a change of venue request, Appellant

still did not establish that a change of venue was required because the

information from social media was not “so extensive, sustained, and

pervasive that the community must be deemed to have been saturated with

it.” (Id. at 50; see id. at 49).

      We conclude that, the trial court did not abuse its discretion in denying

Appellant’s motion for a change of venue. As the trial court correctly pointed

out, less than 22% of the venire persons formed fixed opinions about

Appellant’s guilt based upon conventional and social media publicity, and all

jurors seated avowed that they could decide the case based solely on the

trial evidence. See Tharp, supra at 529-30 (holding that a trial court was

warranted in concluding that no change of venue was required where thirty-

four of one hundred prospective jurors indicated that they had formed a

fixed opinion because of pretrial publicity). Accordingly, the trial court was

well within its discretion in deciding that pretrial publicity did not require a

change of venue. Appellant’s first issue does not merit relief.




                                     - 10 -
J-A26021-15



      Appellant next argues that the trial court abused its discretion in

refusing to allow defense counsel to conduct individual voir dire of the

prospective jurors pursuant to Pennsylvania Rule of Criminal Procedure

631(E)(1)(a) because of the allegedly prejudicial pretrial publicity concerning

this matter. We disagree.

             Our Rules provide that in non-capital cases the trial court
      is vested with discretion in the method by which the voir dire
      examination shall be conducted.        Absent an abuse of such
      discretion, a reviewing court cannot disturb the trial court’s
      actions. Even in cases with pre-trial publicity only a palpable
      error resulting in abuse of discretion justifies reversal of a denial
      of individual voir dire.

Commonwealth v. Rovinski, 704 A.2d 1068, 1073 (Pa. Super. 1997),

appeal denied, 723 A.2d 1024 (Pa. 1998) (citations and quotation marks

omitted).

      Pennsylvania Rule of Criminal Procedure 631 provides in relevant part:

      (E) In capital cases, the individual voir dire method must be
      used, unless the defendant waives that alternative. In non-
      capital cases, the trial judge shall select one of the following
      alternative methods of voir dire, which shall apply to the
      selection of both jurors and alternates:

         (1) Individual Voir Dire and Challenge System

                 (a) Voir dire of prospective jurors shall be conducted
                 individually and may be conducted beyond the
                 hearing and presence of other jurors.

                                   *     *      *

            (2) List System of Challenges

                                   *     *      *



                                       - 11 -
J-A26021-15


                (b) Prospective jurors may be examined collectively
                or individually regarding their qualifications. If the
                jurors are examined individually, the examination
                may be conducted beyond the hearing and presence
                of other jurors.

Pa.R.Crim.P. 631(E)(1)(a), (2)(b).

        Appellant attempts to analogize his case to Commonwealth v.

Johnson, 269 A.2d 752, 757 (Pa. 1970), arguing that the prejudicial pretrial

publicity in this matter required each juror to be questioned outside the

hearing of the other jurors. (See Appellant Brief, at 37-38). However, in

Johnson, the pretrial publicity, which the Pennsylvania Supreme Court

decided required individual     voir dire, included “detailed accounts of

appellant’s prior record” and deliberately inflammatory remarks by the

district attorney. Johnson, supra at 756.

        Upon review of the record, we conclude that this matter is more

closely analogous to Rovinski, where this Court held that the trial court did

not abuse its discretion when it made a general inquiry into whether any

jurors had prior knowledge of the case and then “dismissed any juror with

prior knowledge who did not unequivocally deny having a fixed opinion and

unequivocally affirm the ability to be fair and impartial.” Rovinski, supra at

1073.

        Here, in addition to inquiring as to prior knowledge from any sources

(including social media) and dismissing those potential jurors with fixed

opinions about the matter, the trial court allowed counsel to conduct




                                     - 12 -
J-A26021-15



individual voir dire with certain jurors who answered that they had prior

knowledge about the case. (See N.T. Trial, 6/02/13, at 7–110, 139–73).

       Accordingly, the trial court’s method of voir dire was well within its

discretion in this matter. Appellant’s second issue does not merit relief.

       Appellant’s next argument is two-fold. First, he argues the evidence

presented at trial is insufficient as a matter of law to sustain the guilty

verdict, and in the alternative, he argues that the verdicts are against the

weight of the evidence. (See Appellant’s Brief, at 48-62). We disagree.

       Upon review of the record, we conclude that Appellant has waived his

argument that the verdict is against the weight of the evidence. Appellant

failed to distinguish between his sufficiency and weight of the evidence

claims and to provide any separate legal argument in support of the weight

of the evidence issue. (See id.)           Accordingly, we deem his weight of the

evidence issue waived.5 See Commonwealth v. Birdseye, 637 A.2d 1036,

1039-40 (Pa. Super. 1994), affirmed, 670 A.2d 1124 (Pa. 1996).

       Our standard of review for a challenge to the sufficiency of evidence is

well-settled:
____________________________________________


5
  Moreover, after a thorough review of the record in this matter, we conclude
that the trial court did not abuse its discretion in denying Appellant’s motion
for a new trial on the basis that the verdict is against the weight of the
evidence. We agree that the evidence of Appellant’s guilt was not so
conjectural and equivocal that the jury’s guilty verdict shocked the
conscience of the court. See Trial Ct. Op., 1/09/15, at 37-39; see also
Commonwealth v. Childs, 63 A.3d 323, 327 (Pa. Super. 2013), appeal
denied, 70 A.3d 808 (Pa. 2013).



                                          - 13 -
J-A26021-15


                   The standard we apply in reviewing the sufficiency
            of the evidence is whether viewing all the evidence
            admitted at trial in the light most favorable to the
            verdict winner, there is sufficient evidence to enable the
            fact-finder to find every element of the crime beyond a
            reasonable doubt. In applying [the above] test, we
            may not weigh the evidence and substitute our
            judgment for the fact-finder. In addition, we note that
            the facts and circumstances established by the
            Commonwealth need not preclude every possibility of
            innocence. Any doubts regarding a defendant’s guilt
            may be resolved by the fact-finder unless the evidence
            is so weak and inconclusive that as a matter of law no
            probability of fact may be drawn from the combined
            circumstances. The Commonwealth may sustain its
            burden of proving every element of the crime beyond a
            reasonable doubt by means of wholly circumstantial
            evidence. Moreover, in applying the above test, the
            entire record must be evaluated and all evidence
            actually received must be considered.          Finally, the
            [finder] of fact while passing upon the credibility of
            witnesses and the weight of the evidence produced, is
            free to believe all, part or none of the evidence.

            Further, in viewing the evidence in the light most favorable
      to the Commonwealth as the verdict winner, the court must give
      the prosecution the benefit of all reasonable inferences to be
      drawn from the evidence.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super. 2014)

(citations omitted).

      Here, the jury found Appellant guilty of murder of the first degree

under an accomplice liability theory, in violation of 18 Pa.C.S.A. §§ 2501(a),

2502(a) and criminal conspiracy to commit murder of the first degree in

violation of 18 Pa.C.S.A. § 903(c).

           To obtain a first-degree murder conviction, the
      Commonwealth must demonstrate that a human being was
      unlawfully killed, the defendant did the killing, and the defendant


                                      - 14 -
J-A26021-15


     acted with a specific intent to kill. Moreover, the jury may
     convict the defendant as an accomplice so long as the facts
     adequately support the conclusion that he or she aided, agreed
     to aid, or attempted to aid the principal in planning or
     committing the offense, and acted with the intention to promote
     or facilitate the offense. The amount of aid need not be
     substantial so long as it was offered to the principal to assist him
     in committing or attempting to commit the crime. However,
     simply knowing about the crime or being present at the scene is
     not enough. In evaluating whether the evidence was sufficient
     to support the conviction, we bear in mind that: the
     Commonwealth’s burden may be sustained by means of wholly
     circumstantial evidence; the entire trial record is evaluated and
     all evidence received against the defendant considered; and the
     trier of fact is free to believe all, part, or none of the evidence
     when evaluating witness credibility.

Commonwealth v. Markman, 916 A.2d 586, 597-98 (Pa. 2007)

(citations and quotation marks omitted).

           To prove conspiracy, the trier of fact must find that: 1) the
     defendant intended to commit or aid in the commission of the
     criminal act; 2) the defendant entered into an agreement with
     another to engage in the crime; and 3) the defendant or one or
     more of the other co-conspirators committed an overt act in
     furtherance of the agreed upon crime. In most cases of
     conspiracy, it is difficult to prove an explicit or formal
     agreement; hence, the agreement is generally established via
     circumstantial evidence, such as by the relations, conduct, or
     circumstances of the parties or overt acts on the part of co-
     conspirators. In the case of a conspiracy to commit homicide,
     each member of the conspiracy can be convicted of first-degree
     murder regardless of who inflicted the fatal wound.

Commonwealth v. Johnson, 985 A.2d 915, 920 (Pa. 2009), cert. denied,

562 U.S. 906 (2010) (citations and quotation marks omitted).

     Here, Appellant argues that “evidence of an accused’s mere presence

at the scene of the crime, standing alone, cannot establish guilt beyond a



                                    - 15 -
J-A26021-15



reasonable doubt, and [the fact] that Appellant did not disclose the murder

to the police is hardly evidence of guilt (as opposed to a mistake in

judgment or moral/ethical lapse).”     (Appellant’s Brief, at 41).   Further,

Appellant argues that the evidence shows that he and Bonacci were friends

and that he would have no motive to kill Bonacci.      (See id. at 40).   We

disagree.

     The evidence presented by the Commonwealth at trial, viewed in the

light most favorable to the Commonwealth as the verdict winner, revealed

that Appellant and Dominick intended to and entered into an agreement to

unlawfully kill Bonacci, Dominick killed Bonacci in furtherance of this

agreement, and Appellant’s actions aided Dominick in killing Bonacci.

Appellant’s participation included providing Dominick with a gun and bullets;

driving Bonacci and Dominick down a dirt road to the murder site; helping

Dominick roll a rock onto the accelerator of the vehicle to cause it to drive

down an embankment after the shooting; and making false statements to

others, including police, in an attempt to deflect attention and conceal the

commission of the murder. (See N.T. Trial, 6/03/14, at 115, 136, 187-88,

247-49; N.T. Trial, 6/05/14, at 7-13, 29-30, 47-48; N.T. Trial, 6/09/14, at

28-196; N.T. Trial, 6/10/14, at 123-29, 193, 203-24, 260-84; N.T. Trial,

6/11/14, at 4-24).

     These facts are sufficient to sustain a finding that Appellant acted in

aid of his co-conspirator Dominick in unlawfully killing Bonacci, and did so

with the intent to promote or facilitate his murder. See Johnson, supra at

                                   - 16 -
J-A26021-15



920; Markman, supra at 597-98.               Accordingly, Appellant’s conviction for

murder of the first degree and conspiracy to commit murder of the first

degree are supported by sufficient evidence. See Harden, supra at 111.

Appellant’s third issue does not merit relief.

      Finally, Appellant contends that the trial court abused its discretion in

admitting “bad acts” evidence.           (See Appellant’s Brief, at 62-70).            We

disagree.

      “The admission of evidence is within the sound discretion of the trial

court and will not be reversed absent an abuse of that discretion.”

Commonwealth v. Begley, 780 A.2d 605, 620 (Pa. 2001) (citations

omitted).      “Discretion is abused when the course pursued represents not

merely an error of judgment, but where the judgment is manifestly

unreasonable or where the law is not applied or where the record shows that

the   action     is   a   result   of   partiality,   prejudice,   bias   or   ill   will.”

Commonwealth v. Martinez, 917 A.2d 856, 859 (Pa. Super. 2007)

(citations omitted).

      Under Pennsylvania Rule of Evidence 404(b),

      evidence of prior bad acts or unrelated criminal activity is
      inadmissible to show that a defendant acted in conformity with
      those past acts or to show criminal propensity.      However,
      evidence of prior bad acts may be admissible when offered to
      prove some other relevant fact, such as motive, opportunity,
      intent, preparation, plan, knowledge, identity, and absence of
      mistake or accident.




                                          - 17 -
J-A26021-15



Commonwealth v. Sherwood, 982 A.2d 483, 497 (Pa. 2009), cert.

denied, 559 U.S. 1111 (2010) (citing Pa.R.E. 404(b)(1) and (2)).

      Here, the trial court admitted evidence of Appellant’s acquisition of a

.38 caliber handgun, a photograph of Appellant displaying a handgun in the

waistband of his pants, and Appellant’s ownership and discharge of

wadcutter bullets pursuant to the “opportunity” provision in Pa.R.E.

404(b)(2).   (See Trial Ct. Op., 1/09/15, at 62).            The trial court reasoned

that such evidence was admissible under the “opportunity” exception to

establish that Appellant had the means to provide Dominick with the gun

and bullets used to kill Bonacci. (See id. at 63).

      The trial court’s admission of the evidence of Appellant’s acquisition of

a .38 caliber handgun, possession of guns and bullets similar to the ones

used to kill Bonacci, and a photograph of Appellant displaying a handgun in

the   waistband   of   his    pants   was    well   within    its   discretion.    See

Commonwealth v. Williams, 640 A.2d 1251, 1260-61 (Pa. 1994)

(affirming   admission   of    evidence     showing   a      weapon    in   defendant’s

possession where it tended to prove that defendant had a weapon similar to

the one used in perpetration of the crime).

      Appellant next contends that the admission of the “b’hai” tattoos of

Appellant and Dominick were irrelevant and highly prejudicial because the

Commonwealth allegedly introduced this to show that he and Dominick were

gang members.      However, Appellant did not object to admission of the

“b’hai” tattoos either before or during trial, and accordingly has not

                                       - 18 -
J-A26021-15



preserved the claim of error. See Pa.R.E. 103(a); Pa.R.A.P. 302(a) (issues

cannot be raised for first time on appeal). As such, this claim is waived on

appeal. See Commonwealth v. Parker, 847 A.2d 745, 749-50 (Pa. Super.

2004).

       Finally, Appellant contends that evidence of his demeanor during

breakfast at Chick’s Diner within hours of the murder should have been

precluded because it had no relevance other than prejudicing Appellant

before the jury.    (See Appellant’s Brief, at 66).      The trial court permitted

such evidence, holding that it was admissible to demonstrate Appellant’s

conscious effort to divert focus of the investigation from himself and to

conceal his involvement in Bonacci’s murder. (See Trial Ct. Op., 1/09/15, at

66).

       The law does not require a court “to sanitize [a] trial to eliminate all

unpleasant facts from the jury’s consideration where those facts are relevant

to the issues at hand and form part of the history and natural development

of   the   events   and   offenses   for   which   the   defendant   is   charged.”

Commonwealth v. Page, 965 A.2d 1212, 1220 (Pa. Super. 2009) appeal

denied, 74 A.3d 125 (Pa. 2013) (citation omitted). Based on the foregoing,

we conclude that the trial court properly exercised its discretion when it

allowed testimony regarding Appellant’s actions in the diner within a few

hours of the murder. See Begley, supra at 620; Martinez, supra at 859.

Accordingly, Appellant’s fourth issue lacks merit.




                                      - 19 -
J-A26021-15



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2015




                                 - 20 -